Citation Nr: 1529999	
Decision Date: 07/14/15    Archive Date: 07/21/15

DOCKET NO.  09-08 644	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, Alabama


THE ISSUES

1.  Whether new and material evidence has been presented to reopen a claim for service connection for a right foot disability.

2.  Entitlement to service connection for a right foot disability.

3.  Whether new and material evidence has been presented to reopen a claim for service connection for a cervical spine disability.

4.  Whether new and material evidence has been presented to reopen a claim for service connection for a lumbar spine disability, to include radiculopathy affecting the right lower extremity.

5.  Whether new and material evidence has been presented to reopen a claim for service connection for a sacroiliac joint disability.

6.  Whether new and material evidence has been presented to reopen a claim for service connection for arthritis, other than of the cervical spine, lumbar spine, or sacroiliac joints.

7.  Whether new and material evidence has been presented to reopen a claim for service connection for a disability manifested by swollen joints.  

8.  Whether new and material evidence has been presented to reopen a claim for service connection for hypertension.

9.  Whether new and material evidence has been presented to reopen a claim for service connection for glaucoma, claimed as secondary to hypertension.


REPRESENTATION

Veteran represented by:	Jeany Mark, Attorney at Law


ATTORNEY FOR THE BOARD

Nicole L. Northcutt, Counsel


INTRODUCTION

The Veteran served on active duty from June 1971 to January 1973, and he served subsequent periods of active duty for training (ACDUTA) and inactive duty for training (INACDUTA) with the National Guard from approximately 1978 to 2002.  

These matters are before the Board of Veterans' Appeals (Board) on appeal of rating decisions issued in January and November 2008 by the Montgomery, Alabama, Regional Office (RO) of the Department of Veterans Affairs (VA).

The Veteran was twice scheduled to participate in hearings before the Board, and on both occasions, the Veteran, through his attorney, cancelled his scheduled hearings.

As the Veteran previously perfected in 2005, and later withdrew in 2007, appeals of the denial of the service connection claims for a right foot disability, cervical spine disability, lumbar spine disability, sacroiliac joint disability, hypertension, and glaucoma, the Board has rephrased the issues as claims to reopen.  

Moreover, the Board has recharacterized the two perfected issues relating to the Veteran's right foot, one of which was phrased as a claim to reopen a previously denied service connection claim for a right foot drop (claimed as the residuals of a right foot laceration) and the second of which was phrased as an initial service connection claim for the residuals of an in-service right foot laceration.  As the record reflects that the Veteran has two distinct disabilities affecting his right lower extremity, a valgus deformity of the right foot, for which service connection may be as a residual of an in-service right foot injury, and lumbar radiculopathy of the right lower extremity, which is properly encompassed in his claim for a lumbar spine disability, the Board has rephrased the claims accordingly.  

The claims to reopen service connection for a cervical spine disability, lumbar spine disability, sacroiliac joint disability, arthritis, hypertension, and glaucoma are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  In a final 1972 decision, the RO denied the Veteran's initial service connection claim for a right foot disability.

2.  In a final October 2004 rating decision, the RO denied the Veteran's claim to reopen service connection for the residuals of a right foot disability, then referred to as an initial service connection claim.  

3.  Evidence associated with the record since the issuance of the October 2004 rating decision is both new and material.

4.  A probative VA medical opinion links the Veteran's current right foot valgus deformity to an in-service right foot injury.  


CONCLUSIONS OF LAW

1.  The 1972 decision, which denied the Veteran's service connection claim for a right foot disability, is final.  38 U.S.C.A. § 7105 (West 2014); 38 C.F.R. §§ 20.302, 20.1103 (2014).  

2.  The October 2004 rating decision, which also denied the Veteran's service connection claim for a right foot disability, is final.  38 U.S.C.A. § 7105 (West 2014); 38 C.F.R. §§ 20.302, 20.1103 (2014).  

3.  New and material evidence has been submitted, and the claim of entitlement to service connection for a right foot disability is reopened.  38 U.S.C.A. § 5108 (West 2014); 38 C.F.R. § 3.156 (2014).  

4.  The criteria for service connection for the residuals of a right foot disability, diagnosed as right foot valgus deformity, have been met.  38 U.S.C.A. §§ 1110, 5107 (West 2014), 38 C.F.R. § 3.303 (2014).



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VA's Duties to Notify and Assist

Upon receipt of a complete or substantially complete application, VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5103(a), 5103A (West 2014); 38 C.F.R. § 3.159 (2014).   With regard to the Veteran's claim to reopen service connection for the residuals of a right foot laceration, as well as the merits of the underlying service connection claim, the Board is granting the benefits sought.  Therefore, no further discussion of VA's duties to notify and assist as they relate to these claims is required at this time.

Claim to Reopen

The RO denied the Veteran's initial service connection claim for a right foot disability in 1972; as the Veteran failed to appeal the denial or submit any related evidence within one year of the issuance of the denial, the rating decision is final.  38 U.S.C.A. § 7105; 38 C.F.R. §§ 3.156(b), 20.302, 20.1103.

In October 2004, the RO again denied the Veteran's service connection claim for a right foot disability; as the Veteran withdrew his subsequent appeal of this issue, the rating decision is final.  38 U.S.C.A. § 7105; 38 C.F.R. §§ 3.156(b), 20.302, 20.1103.  

Nevertheless, a final denial of a service connection claim may be reopened by the submission of new and material evidence.  38 U.S.C.A. § 5108; 38 C.F.R. § 3.156(a).  New evidence is defined as evidence not previously submitted to agency decision-makers.  Material evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a).

In Shade v. Shinseki, 24 Vet. App. 110, 118 (2010), the United States Court of Appeals for Veterans Claims (Court) stated that when determining whether the submitted evidence meets the definition of new and material evidence, VA must consider whether the new evidence could, if the claim were reopened, reasonably result in substantiation of the claim.  Id. at 118.  Thus, pursuant to Shade, evidence is new if it has not been previously submitted to agency decision-makers and is material if, when considered with the evidence of record, it would at least trigger VA's duty to assist by providing a medical opinion, which might raise a reasonable possibility of substantiating the claim.  Id. 

The RO denied the Veteran's initial service connection claim for a right foot disability in 1972 apparently on the basis that the Veteran failed to appear for a scheduled VA examination and therefore there was no contemporaneous evidence of a present right foot disability for which service connection could be granted.  

As reflected in the October 2004 rating decision, the RO again denied the Veteran's service connection claim for a right foot disability because the evidence failed to establish that the Veteran had a current right foot disability related to service, as a VA examination performed in conjunction with this claim had failed to diagnose any right foot disability, to include any residuals of his in-foot right foot laceration. 

Newly submitted evidence includes the September 2013 VA examiner's medical opinion that the Veteran's current right foot valgus foot deformity is related to his in-service right foot complex laceration and related surgical repair.  As this newly submitted evidence provides a link between the Veteran's current right foot disability and service, the new evidence directly relates to the reason the Veteran's claim was initially denied.  

As the newly submitted evidence relates to the reason the service connection was initially denied, the evidence is both new and material, and is therefore sufficient to reopen the service connection claim.  See 38 C.F.R. § 3.156(a).  The merits of the reopened claim are addressed below.

Service Connection Claim

During his period of active service, the Veteran injured his right foot when he stepped on a broken bottle, and he received related in-service treatment in August and September 1972.  The Veteran's foot laceration was surgically closed, and his history of his right foot injury was noted on his separation medical examination report, although the Veteran reported experiencing no residual foot impairment at the time of his separation examination.

After service, the Veteran's right valgus foot deformity, which apparently causes his foot to drag and a related antalgic gait, was noted in 2010 medical treatment records.  While the Veteran's right foot impairment was initially erroneously referred to by a podiatrist as a "foot drop," later diagnostic testing confirmed that the Veteran does not have the neurological disability referred to as a foot drop, but rather has two distinct disabilities affecting his right lower extremity, a valgus deformity, which causes his foot to turn in and drag, and lumbar radiculopathy, which causes numbness and tingling in his right leg and foot.  

The nature of the Veteran's current right orthopedic foot disability was confirmed by the September 2013 VA examiner, and the examiner further stated that the surgery that the Veteran underwent during service to treat his complex right foot laceration caused him to develop a valgus deformity of the foot.   

Given this diagnosis of a residual disability of the Veteran's in-service right foot injury, service connection for a right foot valgus deformity is warranted.


ORDER

Service connection for a right foot disability, diagnosed as a valgus deformity, is granted.


REMAND

The Veteran, through his attorney, requests that VA obtain the Veteran's complete reservist personnel records, to include a summation of all of his dates of ACDUTRA and INACDUTRA during his many years of National Guard service, as these records are necessary to determine whether the Veteran's claimed disabilities are related to any of these periods of reservist service.  The Veteran, through his attorney, further requests that VA obtain his 1975 VA treatment records reflecting his treatment after a motor vehicle accident, as injuries sustained during this accident were cited in the negative VA nexus opinions of record.

As the Board concurs that this evidence is germane to the disposition of the issues on appeal, the case is REMANDED for the following action:

1.  Obtain all of the Veteran's VA treatment records from the Tuskegee VA Medical Center prior to July 2009, to include all archived records such as any that reflect the Veteran's treatment for injuries sustained during a 1975 motor vehicle accident, and all records created after August 2013.

2.  Obtain the Veteran's complete reservist personnel and service treatment records and compile a list of all of his dates of ACDUTA and INACDUTRA throughout his career with the Alabama National Guard.

3.  Then, readjudicate the claims to reopen service connection for a cervical spine disability, lumbar spine disability, sacroiliac joint disability, arthritis, hypertension, and glaucoma.  If the full benefit sought with regard to any claim remains denied, issue a supplemental statement of the case and return the case to the Board.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999). 

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
M. N. HYLAND
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


